Plaintiffs as beneficiaries under a policy of accident insurance issued by defendant to Ignatz Rosenberg, the husband of plaintiff, Wilma Rosenberg, brought this action to recover $5,000, the amount of the policy, claiming that the insured received bodily injuries caused solely and exclusively by external, violent and accidental means, which were the direct and proximate cause of the death of the insured. Judgment entered on a verdict in favor of plaintiffs, after trial at Trial Term, affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.; Dore, J., dissents and votes to reverse and grant a new trial on the ground that the verdict was against the weight of the credible testimony, including the documentary records and the formal proofs of loss filed with defendant by the plaintiffs.